Citation Nr: 0414989	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  02-10 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for residuals of a left 
knee ligamentous injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel
INTRODUCTION

The veteran had active service from November 1993 to July 
2000, and 13 years, 10 months, and 7 days, of prior active 
service the specific dates of which have not been determined.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2001 decision by the Roanoke, Virginia, Regional 
Office (RO).

The veteran testified at a February 2003 hearing convened by 
the undersigned, the member of the Board designated by the 
Chairman to conduct the hearing and make the final decision 
in this case.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

Upon receipt of a complete or substantially complete claim, 
the RO must notify the claimant of the evidence needed to 
substantiate it.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In this case, the RO received the veteran's 
service-connection claims in January 2001.  In an April 2001 
letter, the RO advised the veteran that his claims had been 
received and were under review; the letter also suggested the 
types of evidence the RO may eventually need in order to 
adjudicate the claims.  The letter did not, however, advise 
the veteran of the evidence needed to substantiate the 
claims.  Id.; see, also, Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

In addition, the RO should provide the requisite notice upon 
receipt of a claim, i.e., before issuing a decision on the 
merits.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
This remand will afford the RO the opportunity to give the 
veteran that notice required by law and, after having done 
so, to readjudicate these claims and issue a new decision 
subsequent to issuance of the requisite notice.

Finally, the veteran submitted evidence, which had not been 
reviewed by the RO, directly to the Board, to-wit: a report 
of an April 2002 examination at Georgetown University 
Hospital, and outpatient treatment records, dated from March 
2001 to October 2002, by Ingrid Chung, MD.  The veteran 
waived RO review of that evidence, but the procedure which 
previously provided for such waiver, found in 38 C.F.R. 
§ 20.1304(c), has been removed from the Code.  See 67 Fed. 
Reg. 3099, 3105 (Jan. 23, 2002).  Thus, it is entirely 
unclear whether the veteran may waive initial RO review of 
evidence, and case law suggests that he may not.  See 
Disabled Am. Veterans v. Sec'y. of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) (the Board cannot consider evidence in 
the first instance, and all evidence must be reviewed by the 
RO before it is reviewed by the Board).  This remand will 
afford the RO the opportunity to review that evidence 
submitted by the veteran directly to the Board.

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO must advise the veteran:

a.  That evidence needed to 
substantiate his claims for service 
connection for headaches and for 
residuals of a left knee ligamentous 
injury is medical evidence that he 
currently has these disabilities, 
and medical evidence that links them 
to his military service

b.  That it is his responsibility, 
and his alone, to provide the 
foregoing evidence, but VA will make 
reasonable efforts to obtain 
relevant evidence, such as VA and 
non-VA medical records, employment 
records, or records from government 
agencies, if he identifies the 
custodians thereof, and VA will 
notify him of evidence he identified 
that could not be obtained so that 
he may obtain the evidence himself 
and submit it.

c.  That he must identify all VA and 
non-VA health care providers that 
have treated him, since July 2000, 
for headaches and for residuals of a 
left knee ligamentous injury.

d.  That he must submit to the RO 
any relevant evidence he has in his 
possession.

2.  The RO must attempt to obtain legible 
copies of medical records that are not 
now associated with the file, including 
VA medical records, from evidence 
custodians the veteran identifies, and 
the RO must advise the veteran of the 
results of that effort.

3.  Upon completion of the development 
prescribed above, the RO must review all 
of the evidence of record, and issue 
another decision.  If the decision is 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case in accord with 38 C.F.R. §§ 19.31 
and 19.38.

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The law requires that all cases remanded by the Board or by 
the Court of Appeals for Veterans Claims (Court) be handled 
in an expeditious manner.  See The 


Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




_____________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision by the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


